DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reopening of Prosecution After Appeal Brief


In view of the pre-appeal brief filed on 05/17/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.

To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }


Status of Claims
Claims 1-23 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first plurality of pillars and the second plurality of pillars comprising a mesh material as claimed in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 calls for the limitation “wherein the first plurality of pillars and/or the second plurality of pillars comprise a material with at least one property selected from the list consisting of copper mesh, stainless steel mesh, metal mesh, polymer mesh, copper-encapsulated mesh, a mesh encapsulated by a hydrophilic coating, and a mesh encapsulated by a hydrophobic coating” which limitation is indefinite as it is unclear as to what the applicant is referring to. Are the first and second plurality of pillars made of a mesh material different than the mesh layer of parent claim 1? Reference to the specification does not clarify this issue. The only structure that appears to comprises the claimed element above is the mesh layer (see at least [0006]).

According, in view of compact prosecution, the limitation above will be interpreted as “wherein the mesh layer comprises a material with at least one property selected from the list consisting of copper mesh, stainless steel mesh, metal mesh, polymer mesh, copper-encapsulated mesh, a mesh encapsulated by a hydrophilic coating, and a mesh encapsulated by a hydrophobic coating”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 9-10, 12, 18-19, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda (US 20130269913 A1).

Regarding claim 1:
Ueda discloses a thermal ground plane (Fig. 1 & 11A-B; [0001]) comprising: 
a first substrate member #21 comprising copper ([0125]); 
a second substrate member #20 comprising a metal ([0125]), wherein the first substrate member and the second substrate member enclose a working fluid ([0023]); 
a first plurality of pillars #46 disposed on an interior surface of the first substrate (see Fig. 11A-B); 
a mesh layer #50 ([0135] & [0155]) disposed on the top of the first plurality of pillars (see Fig. 11A-B), wherein the mesh layer comprises at least one of copper, polymer encapsulated with copper, or stainless steel encapsulated with copper ([0125], [0088]); and 
a second plurality of pillars #57 disposed on an interior surface of the second substrate member within an area defined by the perimeter of the second substrate member (see Fig. 11A-B), and the second plurality of pillars extend from the second substrate member to the mesh layer (see Fig. 11A-B).

Regarding claim 2:
Ueda further discloses wherein the second plurality of pillars are not in contact with the first substrate member (see Fig. 11A-B).

Regarding claim 5:
Ueda further discloses wherein the mesh layer is bonded with the first plurality of pillars (by virtue of the mesh layer being in contact with the first plurality of pillars, at least a thermal bonding connection is formed between them).

Regarding claim 6:
Ueda further discloses wherein the mesh layer comprises a material with at least one property selected from the list consisting of copper mesh, stainless steel mesh, metal mesh, polymer mesh, copper-encapsulated mesh, a mesh encapsulated by a hydrophilic coating, and a mesh encapsulated by a hydrophobic coating ([0125], [0088]).

Regarding claim 7:
Ueda further discloses wherein the mesh layer comprises at least two mesh layers (#23a & #23b) and each mesh layer comprises the same material as the other mesh layers (see Fig. 11A; [0125], [0088]).

Regarding claim 9:
Ueda further discloses wherein a perimeter of the first substrate member and a perimeter of the second substrate member are hermetically sealed together (inherently present in heat pipe structures. Also see Fig. 11A-B and [0124]).

Regarding claim 10:
Ueda further discloses wherein the hermetical seal is a thermocompression-bonded (see [0124-0125]).

Regarding claim 12:
Ueda further discloses wherein the mesh layer may include a mesh selected from the list consisting of copper mesh and metal mesh ([0125], [0088]).

Regarding claim 18:
The subject matter claimed here is substantially similar to that of claim 5, comprising the limitations of claim 1. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 5 above for the rejection of claim 18.

Regarding claim 19:
Ueda further discloses wherein the mesh layer comprises at least two mesh layers (#23a & #23b) and each mesh layer comprises the same material as the other mesh layers (see Fig. 11A; [0125], [0088]).
 
Regarding claims 21-23:
The subject matter claimed here is substantially similar to that of claims 18-20. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claims 18-20 above for the rejection of claims 21-23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4, 8, 11, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 20130269913 A1) in view of McDonald (US 20110120674 A1).

Regarding claim 4:
Ueda discloses all the limitations, except for wherein the thermal ground plane has a thickness less than 300 microns.

Nonetheless, McDonald teaches that the thickness of a thermal ground plane can be varied to satisfy a specific operation (see [0040]).

Further, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Accordingly, it would have been obvious for one of ordinary skills in the art at the time the invention was filed to have provided the device of Ueda with the claimed thickness above.

One of ordinary skill in the art would have recognized that doing so would have provided an adequate size for the thermal ground plane for an application where only a limited amount of heat dissipation is required; thereby, making the apparatus effectively used while reducing its bulkiness (see McDonald, para [0040]).

Regarding claim 8:
To the extent that applicant submit that Ueda does not specifically disclose that each mesh layer comprises a different material than the other mesh layers; McDonald teaches that modifying the structure of a mesh of a TGP to achieve a desire characteristic is well within the level of one of ordinary skills. See para [0048]. McDonald also teaches that it is known to use composite material for mesh structures ([0012]). 

Accordingly, it would have been obvious for one of ordinary skills in the art at the time the invention was filed to have provided the device of Ueda with each mesh layer comprising a different material than the other mesh layers as taught by McDonald.

One of ordinary skill in the art would have recognized that doing so would have provided an optimum capillary force for the mesh; thereby, maximizing the performance of the TGP.

Regarding claim 11:
Ueda discloses all the limitations, except for wherein the spacing between each pillar of the second plurality of pillars is larger than two times of the diameter of each pillar of the second plurality of pillars.

McDonald teaches an arrangement of pillars in a thermal ground plane wherein the spacing between pillars is larger than two times of the diameter of each pillar (as best seen Fig. 2 and 4A, the distance between two pillars 204 is larger than two times the diameter of each pillars 204). Further, McDonald teaches that the diameter and the spacing of pillars #104 can be varied to optimized the performance of the thermal ground plane (see [0059-0060]).

Accordingly, it would have been obvious for one of ordinary skills in the art at the time the invention was filed to have provided the device of Ueda with the spacing between each pillar of the second plurality of pillars is larger than two times of the diameter of each pillar of the second plurality of pillars in a similar manner as taught by McDonald (pillars #204); or by routine experimentation via the teachings of [0059-0060] of McDonald); since all claimed elements were known in the art.
 
One on ordinary skill in the art would have recognized that doing so would have yielded the predictable result of optimizing the performance of the thermal ground plane as suggested by McDonald (see [0059-0060]).

Regarding claims 20 and 23:
To the extent that applicant submit that Ueda does not specifically disclose that each mesh layer comprises a different material than the other mesh layers; McDonald teaches that modifying the structure of a mesh of a TGP to achieve a desire characteristic is well within the level of one of ordinary skills. See para [0048]. McDonald also teaches that it is known to use composite material for mesh structures ([0012]). 

Accordingly, it would have been obvious for one of ordinary skills in the art at the time the invention was filed to have provided the device of Ueda with each mesh layer comprising a different material than the other mesh layers as taught by McDonald.

One of ordinary skill in the art would have recognized that doing so would have provided an optimum capillary force for the mesh; thereby, maximizing the performance of the TGP.

Claim(s) 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 20130269913 A1) in view of Bryant (US 8069907 B2).

Regarding claim 13:
The subject matter claimed here is substantially similar to that of claim 1. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claim 13. Only the difference(s) will be addressed.

Ueda further discloses wherein a perimeter of the first substrate member and a perimeter of the second substrate member are hermetically sealed together (inherently present in heat pipe structures. Also see Fig. 11A-B and [0124]).

Ueda does not disclose wherein the first planar substrate member comprises a polymer in addition to copper.

However, in the same field of endeavor, Bryant teaches that it is known to use a combination of a metal foil, a polymer film, a metallized polymer film to construct a thermal ground plane (col. 4, L 30-44).

Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice [In re Leshin, 277 F.2d
197, 125 USPQ 416 (CCPA 1960)], and because Bryant teaches that it is known to use a combination of a metal foil, a polymer film, a metallized polymer film to construct a thermal ground plane, wherein the thermal ground plane has a top layer and a bottom layer made of different substrate materials, it would have been obvious for one of ordinary skills in the art at the time the invention was filed to have provided the thermal ground plane of Ueda with the first planar substrate member comprising a polymer and copper, especially by providing a metallized polymer to the first planar substrate member as taught by
Bryant, wherein the metal for the metallized polymer is copper, as copper is well known in the art for its great thermal conductivity property.

One of ordinary skill in the art would have recognized that doing so would have improved the flexibility of the TGP (as polymers generally present higher levels of flexibility than metals) while enhancing the heat transfer performance of the TGP (at least via the provision of metal in the polymer layer); thereby, improving the effectiveness and efficiency of the TGP for a specific application.

Regarding claim 14:
Ueda as modified discloses all the limitations.
Ueda further discloses wherein the mesh layer comprises at least two mesh layers (#23a & #23b) and each mesh layer comprises the same material as the other mesh layers (see Fig. 11A; [0125], [0088]).

Regarding claim 15:
Ueda as modified discloses all the limitations.
Ueda further discloses wherein the mesh layer comprises at least two mesh layers (#23a & #22a) and each mesh layer comprises a different material than the other mesh layers (see Fig. 11A; [0125], [0088]: 23a & #22a are of different materials). Also see alternate rejection below.

Regarding claim 16:
Ueda as modified discloses all the limitations, except for wherein the thermal ground plane has a thickness less than 300 microns.

Nonetheless, McDonald teaches that the thickness of a thermal ground plane can be varied to satisfy a specific operation (see [0040]).

Further, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Accordingly, it would have been obvious for one of ordinary skills in the art at the time the invention was filed to have further provided the device of Ueda with the claimed thickness above.

One of ordinary skill in the art would have recognized that doing so would have provided an adequate size for the thermal ground plane for an application where only a limited amount of heat dissipation is required; thereby, making the apparatus effectively used while reducing its bulkiness (see McDonald, para [0040]).

Regarding claim 17:
Ueda as modified discloses all the limitations.
Ueda further discloses wherein the mesh layer may include a mesh selected from the list consisting of copper mesh and metal mesh ([0125], [0088]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 20130269913 A1) in view of Bryant (US 8069907 B2); and further in view of McDonald (US 20110120674 A1).

Regarding claim 15:
To the extent that applicant submit that Ueda does not specifically disclose that each mesh layer comprises a different material than the other mesh layers; McDonald teaches that modifying the structure of a mesh of a TGP to achieve a desire characteristic is well within the level of one of ordinary skills. See para [0048]. McDonald also teaches that it is known to use composite material for mesh structures ([0012]). 

Accordingly, it would have been obvious for one of ordinary skills in the art at the time the invention was filed to have further provided the device of Ueda with each mesh layer comprising a different material than the other mesh layers as taught by McDonald.

One of ordinary skill in the art would have recognized that doing so would have provided an optimum capillary force for the mesh; thereby, maximizing the performance of the TGP.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not anticipate nor render obvious the combination set forth in claim 3, and specifically does not disclose a third plurality of pillars extending from the first substrate member to the second substrate member. McDonald (US 20110120674 A1) teaches a thermal ground plane comprising a plurality of pillars (mechanical standoffs 204, Fig. 2) that extend from a first substrate member #102 to a second substrate member #202 (see Fig. 2). However, the structure of the base reference Ueda does not appear to allow the pillars of the first and second substrate members to go thru the mesh members #47. Thus, it would not have been obvious to an ordinary skill artisan to modify Ueda based on the teachings of McDonald; especially since the combination of references would require a substantial reconstruction and redesign of the elements shown in Ueda.

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection has been made. see elaborated rejection above for more details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763